DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2001 has been entered.
 
Status of Claims
The amendments and arguments filed on 10/22/2021 are acknowledged and have been fully considered.  Claims 1, 4, 10-11, 17-18, and 23-24 are now pending.  Claims 2-3, 5-9, 12-16, 19-22, and 25-40 are canceled; claim 1 is amended; no claims are withdrawn; no claims are new.
Claims 1, 4, 10-11, 17-18, and 23-24 will be examined on the merits herein.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 10/22/2021 and 12/16/2021 have been considered by the Examiner.
Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Löhr et al. (US 5,504,081) in view of Bouvier et al. (US 2015/0272931, of record).
Löhr et al. et teaches the use of agonists and antagonists of the nicotinergic acetylcholine receptors of insects for combating fish parasites (see abstract). Löhr et al. et teaches that the agonist or antagonist is imidacloprid (see claim 7). Löhr et al. et teaches that the active substance is administered in preparations (see column 6, lines 21-22) where the preparations can be used as a bath or for treating the habitat (see column 6, lines 26-27). Löhr et al. et teaches that the habitat of the fish includes net cages, entire pond installations, aquaria, tanks or pools, in which the fish are kept (see column 6, lines 17-20). Löhr et al.  also teaches that the treatment of the fish can be done by balneotherapy, for example a "medical bath' into which the fish are placed and in which they are kept for a period (minutes to several hours), for example in association with being moved from one rearing pool to another (see column 6, lines 10-15). Löhr et al. teaches that the parasites to be treated include fish-lice (i.e. ectoparasites, see 
    PNG
    media_image1.png
    92
    175
    media_image1.png
    Greyscale

against salmon lice (see Example A). Löhr et al. teaches that the active substance was used in an amount of 1ppm to 100ppm (see Example A).
Although Löhr et al. teaches a method of treating ectoparasites where the active ingredient is imidacloprid, and teaches that the active may be utilized as a medical bath during balneotherapy, the reference does not exemplify the instant embodiments.
Bouvier et al. teaches the use of clothianidin for controlling sea lice in a fish population (see abstract). Bouvier et al. teaches the active ingredient may be applied by bath treatment, for example in a “medicinal bath” wherein the fish are placed and where they are kept for a period of time (minutes to several hours), for example, when being transferred from one breeding basin to another (see [0012]). Bouvier et al. teaches that it is also possible to treat the biotope of the fish temporarily or continuously, e.g the net cages, entire ponds, aquaria, tanks or basins in which the fish are kept (see [0012]). Bouvier et al. teaches that it is known to utilize 1 ppm or 100 ppm imidacloprid against sea lice in a sea water bath (see [0003]).
Regarding claim 1, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a medicinal bath wherein the fish are placed and where they are kept for a period of time (minutes to several hours), for example, when being transferred from one breeding basin to another as taught by Bouvier et al. in the method of treatment of Löhr et al.  One would be 
Regarding claim 4, Löhr et al. teaches that it is known to utilize containing 1 ppm or 100 ppm imidacloprid (a neonicotinoid as evidenced by claim 15) against sea lice in a sea water bath (see Example A).  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Regarding claim 11, Löhr r et al. teaches that it is known to utilize containing 1 ppm or 100 ppm imidacloprid (against sea lice in a sea water bath (see Example A), which as evidenced by claim 4, can broadly be considered that the neomcotinoid is applied at a sublethal dose.  
Regarding claim 17, Löhr et al. teaches the active ingredient may be applied by bath treatment, for example in a “medicinal bath”.  Further, Bouvier et al. teaches the active ingredient may be applied by bath treatment, for example in a “medicinal bath” wherein the fish are placed and where they are kept for a period of time (minutes to several hours), for example, when being transferred from one breeding basin to another (see [0012]). As set forth above, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a medicinal bath wherein the fish are placed and where they are kept for a period of time (minutes to several hours), for example, when being transferred from one breeding basin to another as taught by Bouvier et al. in the method of treatment of Löhr et al.  One would be motivated to do so with a reasonable expectation of success as Löhr et al. suggests the use of a medical bath during balneotherapy, and teaches a method of treating ectoparasites where the active ingredient is imidacloprid.  Keeping the ectoparasites in the treatment bath, prevents release of the removed ectoparasites into the environment.
Regarding claim 18, Löhr et al. teaches the active ingredient may be applied by bath treatment, for example in a “medicinal bath”.  Further, Bouvier et al. teaches the .

Claims 1, 4, 10, 11, 17, 18, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Löhr et al. (US 5,504,081) and Bouvier et al. (US 2015/0272931, of record). in view of Bridger et al. (CA2711191, of record).
The teachings of Löhr et al. and Bouvier et al. have been set forth above.
Löhr et al. and Bouvier et al. do not teach concentrating the ectoparasites or wherein the ectoparasites that remain alive are killed.
Bridger et al. teaches a system for bath treatment of fish afflicted by exterior infections which includes at least one treatment bath cage having a closed loop water recirculating and filtration system adapted to maintain water quality and remove solids 
Regarding claims 23 and 24, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to concentrate and kill any remaining ectoparasites as taught by Bridger et al. in the method of Löhr et al.  and Bouvier et al.  One would be motivated to do so with a reasonable expectation of success as Bridger et al. teaches removal of ecto-parasites that remain alive following removal from the fish is highly desirable as they can otherwise quickly re-infect treated fish and teaches living ecto-parasites and any bound pesticides will then permit their safe disposal in a land-fill (see page 8).

Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment. However, insofar as they apply to the references still relied upon, they are address below to promote compact prosecution.
In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  It is specifically noted that Bouvier et al. teaches that it is known to utilize 1 ppm or 100 ppm imidacloprid against sea lice in a sea water bath (see [0003]).	Applicant argues that each administration route as its advantages and disadvantages, and that a route is chosen for a particular treatment for a particular reason. However, Bouvier et al. teaches the active ingredient may be applied by bath treatment, for example in a “medicinal bath” wherein the fish are placed and where they are kept for a period of time (minutes to several hours), for example, when being transferred from one breeding basin to another (see [0012]).
Applicant argues that Bouvier et al. teaches away from using imidaclopride against sea lice in a sea water bath.  However, Bouvier et al. does not criticize, discredit, or otherwise discourage the solution.  Bouvier et al. specifically teaches that it 
Applicant argues that claim 1 explicitly describes “exchanging the water comprising the removed ectoparasites with replacement water, thereby separating the removed ectoparasites and the fish”.  However, Bouvier et al. teaches the active ingredient may be applied by bath treatment, for example in a “medicinal bath” wherein the fish are placed and where they are kept for a period of time (minutes to several hours), for example, when being transferred from one breeding basin to another (see [0012]).  The transfer of the fish from one breeding basin to another broadly reads on the exchange of water as they move from one tank with water containing the removed ectoparasites to a new tank with fresh replacement water.
Applicant argues that skilled person would recognize that this feature requires
very specific and careful water and animal management to ensure that the removed ectoparasites and the fish are indeed separated.  However, the instant claims only require “exchanging the water comprising the removed ectoparasites with replacement water, thereby separating the removed ectoparasites and the fish” as an active step.  Further, a review of the instant specification shows no teaching or suggestion of any additional water and animal management to ensure that the removed ectoparasites and the fish are indeed separated.  The instant specification specifically teaches that the fish were placed in “treatment buckets” (see [0089]) and then “the test animals were removed from the treatment solution” (see [0091]), which is analogous to the teaching of Bouvier et al. where the fish are transferred from one breeding basin, placed in a 
Applicant argues that Bridger et al. does not cure the deficiencies of Bouvier et al.  However, this is not found to be persuasive for the reasons set forth above.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Melissa L Fisher/           Primary Examiner, Art Unit 1611